DETAILED ACTION
	Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Ransom on 03/08/2022.

The title has been amended as follows:
SYSTEM, MEDIUM, AND METHOD FOR REAL-TIME DATA SERVICES BASED ON GEO-LOCATION INFORMATION

CLAIMS
1.	(Currently Amended)  A system for communicable integration of a network of devices for providing real-time data transmissions via geo-location based linkages between the devices, the network of devices comprising (i) a user network of devices comprising one or more components including an automobile and a mobile device, and (ii) a vendor system, the system comprising:
one or more memory devices having computer readable code stored thereon; 
one or more processing devices operatively coupled to the one or more memory 
receive, at the vendor system from the user network of devices, a request for provisioning of products by a vendor;
determine a provisioning location for provisioning of the products by the vendor, wherein the provisioning location is a location where the products are to be delivered;

continuously identify a current real-time location of the user via the one or more components of the user network of devices, comprising identifying the current real-time location of the user via a positioning system component comprising a smart chip device of the automobile, a global positioning system transceiver, an antenna, a transmitter, a cellular signal triangulation component, and/or a proximity sensor;
continuously calculate a real-time first limit based on the continuously identified current real-time location of the user and the provisioning location, wherein the real-time first limit defines a current amount of time estimated for the user to navigate from the identified current real-time location of the user to the provisioning location, comprising:
determining that a first identified current real-time location of the 
modifying the real-time first 
calculate a total time to provision the products comprising a sum of a product preparation time and a time to deliver the products from a preparation location to the provisioning location; 
optimize delivery of the products based on the total time to provision and the current real-time location of the user, wherein optimization provides for timing the delivery of the products to the provisioning location proximate in time to the user arriving at the provisioning location;
determine a travel route for the user, via one or more components of the automobile, wherein determining the travel route further comprises:
determining, via automotive components, that the automobile comprises an auxiliary user; 
modifying the travel route in response to determining that the auxiliary user is currently driving the automobile;
adding a location of a fuel station to the travel route;
identifying a currently unoccupied first refueling station at the first fuel station; and
blocking the first refueling station from use by [[for the ]]other users such that the first refueling station is reserved for the user;
establish a first communication link between the automobile and a vendor real-time first limit;
in response to identifying a first trigger associated with a transfer of resources, initiate, via the smart chip device of the automobile, the transfer of the resources via the first communication link to complete an interaction with the vendor entity device associated with the request; 
in response to completing the interaction, receive a receipt associated with the interaction from the vendor entity device; and
integrate the receipt with the interaction posted into a user application associated with a smart computing device of the automobile.

2.	(Currently Amended)  The system of claim 1, wherein establishing the first communication link comprises:
determining that the first identified [[a ]]current real-time location of the user matches the location of the vendor entity; and
activating a near field communication (NFC) interface of the automobile and the vendor entity device to establish the first communication link.

3.	(Currently Amended)  The system of claim 1, wherein the user network of devices comprises one or more internet of things (IOT) devices and wherein the one or more processing devices are configured to execute the computer readable code to:
transmit the [[a ]]request for provisioning of the products to the vendor system 
in response to the interaction, determine a real-time second limit associated with a difference between (i) [[a]] the current real-time location of the user and (ii) a device location of a second IOT device of the one or more IOT devices, wherein the real-time second limit is associated with a time of user arrival to the device location of the second IOT device and a time of preparation associated with the second IOT device, wherein the second IOT device is an appliance associated with the user; and
activate, automatically, the second IOT device for preparation in response to identifying a second trigger of the time of user arrival to the device location of the second IOT device being less than or equal to the time of preparation associated with the second IOT device.

4. 	(Previously Presented)  The system of claim 1, wherein the one or more processing devices are configured to execute the computer readable code to establish a direct communication link with one or more components of the automobile and establish a communication link with the user device of the user, wherein the user device is connected to the automobile.

5.	(Currently Amended)  The system of claim 1, wherein the one or more processing devices are configured to execute the computer readable code to: 
identify the one or more vendor entities located within the real-time first limit;
apply logic to select the vendor entity from the one or more vendor entities; and
transfer a location of the vendor entity to the user, via the one or more 

6.	(Previously Presented)  The system of claim 5, wherein the one or more processing devices are configured to execute the computer readable code to apply the logic for selecting the vendor entity by:
	identifying user preferences associated with the user;
	identifying travel time associated with each of the one or more vendor entities by communicating with traffic monitoring systems;
	identifying one or more supplemental resources associated with resource pools of the user; 
	identifying one or more bids received from the identified one or more vendor entities; and
	determining the first vendor entity based on at least the user preferences, the travel time, the one or more supplemental resources, and the one or more bids.

7.	(Currently Amended)  The system of claim 1, wherein the one or more processing devices are configured to execute the computer readable code to: 
transfer a [[the ]]location of the vendor entity comprising sending the location of the vendor entity to a navigation system of the automobile;
identify the one or more tolls associated with the travel route;
identify that a second current real-time location of the user is within a second predetermined distance from a second toll location of the one or more tolls;
establish a second communication link between the automobile and at least one real-time location is within the second predetermined distance from the second toll location; and
initiate transfer of resources to the at least one remote toll system via the second communication link. 

8. 	(Currently Amended)  A computer program product for communicable integration of a network of devices for providing real-time data transmissions via geo-location based linkages between the devices, the network of devices comprising (i) a user network of devices comprising one or more components including an automobile and a mobile device, and (ii) a vendor system, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprise one or more executable portions to:
receive, at the vendor system from the user network of devices, a request for provisioning of products by a vendor;
determine a provisioning location for provisioning of the products by the vendor, wherein the provisioning location is a location where the products are to be delivered;

continuously identify a current real-time location of the user via the one or more components of the user network of devices, comprising identifying the current real-time 
continuously calculate a real-time first limit based on the continuously identified current real-time location of the user and the provisioning location, wherein the real-time first limit defines a current amount of time estimated for the user to navigate from the identified current real-time location of the user to the provisioning location, comprising:
determining that a first identified current real-time location of the user is within a first predetermined distance from a first toll location of one or more tolls; and
modifying the real-time first 
calculate a total time to provision the products comprising a sum of a product preparation time and a time to deliver the products from a preparation location to the provisioning location; 
optimize delivery of the products based on the total time to provision and the current real-time location of the user, wherein optimization provides for timing the delivery of the products to the provisioning location proximate in time to the user arriving at the provisioning location;
determine a travel route for the user, via one or more components of the automobile, wherein determining the travel route further comprises:
determining, via automotive components, that the automobile comprises an auxiliary user; 

adding a location of a fuel station to the travel route;
identifying a currently unoccupied first refueling station at the first fuel station; and
blocking the first refueling station from use by [[for the ]]other users such that the first refueling station is reserved for the user;
establish a first communication link between the automobile and a vendor entity device associated with a vendor entity via one or more transmitting devices of the automobile, wherein the vendor entity is selected from one or more vendor entities located within the real-time first limit;
in response to identifying a first trigger associated with a transfer of resources, initiate, via the smart chip device of the automobile, the transfer of the resources via the first communication link to complete an interaction with the vendor entity device associated with the request; 
in response to completing the interaction, receive a receipt associated with the interaction from the vendor entity device; and
integrate the receipt with the interaction posted into a user application associated with a smart computing device of the automobile.

9.	(Currently Amended)  The computer program product of claim 8, wherein establishing the first communication link comprises:
determining that the first identified [[a ]]current real-time location of the user 
activating a near field communication (NFC) interface of the automobile and the vendor entity device to establish the first communication link.

10.	(Currently Amended)  The computer program product of claim 8, wherein the user network of devices comprises one or more internet of things (IOT) devices and wherein the computer-readable program code portions comprise one or more executable portions to:
transmit the [[a ]]request for provisioning of the products to the vendor system using a first IOT device of the one or more IOT devices;
in response to the interaction, determine a real-time second limit associated with a difference between (i) [[a]] the current real-time location of the user and (ii) a device location of a second IOT device of the one or more IOT devices, wherein the real-time second limit is associated with a time of user arrival to the device location of the second IOT device and a time of preparation associated with the second IOT device, wherein the second IOT device is an appliance associated with the user; and
activate, automatically, the second IOT device for preparation in response to identifying a second trigger of the time of user arrival to the device location of the second IOT device being less than or equal to the time of preparation associated with the second IOT device.

11.	(Previously Presented)  The computer program product of claim 8, wherein the computer-readable program code portions comprise one or more executable portions to 

12.	(Currently Amended)  The computer program product of claim 8, wherein the computer-readable program code portions comprise one or more executable portions to:
identify the one or more vendor entities located within the real-time first limit;
apply logic to select the vendor entity from the one or more vendor entities; and
transfer a location of the vendor entity to the user, via the one or more components. 

13.	(Previously Presented)  The computer program product of claim 12, wherein the computer-readable program code portions comprise one or more executable portions to apply the logic for selecting the vendor entity by:
	identifying user preferences associated with the user;
	identifying travel time associated with each of the one or more vendor entities by communicating with traffic monitoring systems;
	identifying one or more supplemental resources associated with resource pools of the user; 
	identifying one or more bids received from the identified one or more vendor entities; and
	determining the first vendor entity based on at least the user preferences, the travel time, the one or more supplemental resources, and the one or more bids.

14.	(Currently Amended)  The computer program product of claim 8, wherein the computer-readable program code portions comprise one or more executable portions to: 
transfer a [[the ]]location of the vendor entity comprising sending the location of the vendor entity to a navigation system of the automobile;
identify the one or more tolls associated with the travel route;
identify that a second current real-time location of the user is within a second predetermined distance from a second toll location of the one or more tolls;
establish a second communication link between the automobile and at least one remote toll system associated with the second toll location based on identifying that the second current real-time location is within the second predetermined distance from the second toll location; and
initiate transfer of resources to the at least one remote toll system via the second communication link. 

15. 	(Currently Amended)  A computer implemented method for communicable integration of a network of devices for providing real-time data transmissions via geo-location based linkages between the devices, the network of devices comprising (i) a user network of devices comprising one or more components including an automobile and a mobile device, and (ii) a vendor system, the method comprising:
receiving, at the vendor system from the user network of devices, a request for provisioning of products by a vendor;


continuously identifying a current real-time location of the user via the one or more components of the user network of devices, comprising identifying the current real-time location of the user via a positioning system component comprising a smart chip device of the automobile, a global positioning system transceiver, an antenna, a transmitter, a cellular signal triangulation component, and/or a proximity sensor;
continuously calculating a real-time first limit based on the continuously identified current real-time location of the user and the provisioning location, wherein the real-time first limit defines a current amount of time estimated for the user to navigate from the identified current real-time location of the user to the provisioning location, comprising:
determining that a first identified current real-time location of the user is within a first predetermined distance from a first toll location of one or more tolls; and
modifying the real-time first 
calculating a total time to provision the products comprising a sum of a product preparation time and a time to deliver the products from a preparation location to the provisioning location; 
optimizing delivery of the products based on the total time to provision and the current real-time location of the user, wherein optimization provides for timing the delivery of the products to the provisioning location proximate in time to the user arriving at the provisioning location;
determining a travel route for the user, via one or more components of the automobile, wherein determining the travel route further comprises:
determining, via automotive components, that the automobile comprises an auxiliary user; 
modifying the travel route in response to determining that the auxiliary user is currently driving the automobile;
adding a location of a fuel station to the travel route;
identifying a currently unoccupied first refueling station at the first fuel station; and
blocking the first refueling station from use by [[for the ]]other users such that the first refueling station is reserved for the user;
establishing a first communication link between the automobile and a vendor entity device associated with a vendor entity via one or more transmitting devices of the automobile, wherein the vendor entity is selected from one or more vendor entities located within the real-time first limit;
in response to identifying a first trigger associated with a transfer of resources, initiating, via the smart chip device of the automobile, the transfer of the resources via the first communication link to complete an interaction with the vendor entity device associated with the request; 
in response to completing the interaction, receiving a receipt associated with the 
integrating the receipt with the interaction posted into a user application associated with a smart computing device of the automobile.

16.	(Currently Amended)  The computer implemented method of claim 15, wherein establishing the first communication link comprises:
determining that the first identified [[a ]]current real-time location of the user matches the location of the vendor entity; and
activating a near field communication (NFC) interface of the automobile and the vendor entity device to establish the first communication link.

17.	(Currently Amended)  The computer implemented method of claim 15, wherein the user network of devices comprises one or more internet of things (IOT) devices and wherein the method further comprises: 
transmitting the [[a ]]request for provisioning of the products to the vendor system using a first IOT device of the one or more IOT devices;
in response to the interaction, determining a real-time second limit associated with a difference between (i) [[a]] the current real-time location of the user and (ii) a device location of a second IOT device of the one or more IOT devices, wherein the real-time second limit is associated with a time of user arrival to the device location of the second IOT device and a time of preparation associated with the second IOT device, wherein the second IOT device is an appliance associated with the user; and
activating, automatically, the second IOT device for preparation in response to 

18.	(Previously Presented)  The computer implemented method of claim 15, further comprising establishing a direct communication link with one or more components of the automobile and establishing a communication link with the user device of the user, wherein the user device is connected to the automobile.

19.	(Currently Amended)  The computer implemented method of claim 15, further comprising: 
identifying the one or more vendor entities located within the real-time first limit;
applying logic to select the vendor entity from the one or more vendor entities; and
transferring a location of the vendor entity to the user, via the one or more components. 

20.	(Previously Presented)  The computer implemented method of claim 19, wherein applying the logic for selecting the vendor entity comprises:
	identifying user preferences associated with the user;
	identifying travel time associated with each of the one or more vendor entities by communicating with traffic monitoring systems;
	identifying one or more supplemental resources associated with resource pools 
	identifying one or more bids received from the identified one or more vendor entities; and
	determining the first vendor entity based on at least the user preferences, the travel time, the one or more supplemental resources, and the one or more bids.


References Cited
	Claims 1-20 are allowed in this application.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited as foreign reference Coming et al. (WO 2013/074998 A1) and non-patent literature under Reference-U on PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684